NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.

In the Supreme Court of Georgia



                                                    Decided: August 9, 2022



        S22Y0691. IN THE MATTER OF MICHAEL ANTHONY
                           EDDINGS.
        PER CURIAM.

        This disciplinary matter is before the Court on the Report and

Recommendation of the State Disciplinary Review Board, which

recommends disbarring respondent Michael Anthony Eddings

(State Bar No. 238751) for his violations of Rules 3.3 (false

statements to a tribunal), 4.1 (false statements to third persons in

connection with representation of a client), 4.2 (a) (communications

with persons represented by counsel), 8.1 (a) (false statements in

connection with a disciplinary proceeding), and 8.4 (a) (4)

(dishonesty in professional conduct) of the Georgia Rules of

Professional Conduct found in Bar Rule 4-102 (d). The maximum

penalty for a violation of any of these rules is disbarment. Although

Eddings vehemently denies violating any of these rules, the special
master, Thomas E. Cauthorn III, who had the opportunity to see and

consider the testimony of the witnesses and to review the properly

admitted evidence, made credibility determinations adverse to

Eddings, and the      Review Board adopted those credibility

determinations, finding that they were supported by the record.

Based on those determinations, which are not clearly erroneous, and

the other evidence in the record, we agree with the special master

and the Review Board that Eddings’s conduct violated the above-

mentioned rules and that disbarment is the appropriate sanction for

those violations.

     In its formal complaint, the Bar asserted that, while

representing a client, who had been charged in Muscogee County

with murder, Eddings tape-recorded his July 22, 2017 interview

with a material witness, who had been charged with making a false

statement in connection with the victim’s death. Because the

witness’s interview contained information exculpatory as to

Eddings’s client and inculpatory as to the witness, Eddings provided

a copy of the recording to the Assistant District Attorney in his

                                 2
client’s case, who subsequently indicted the witness as a co-

defendant in the murder case. Apparently the two co-defendants

were tried separately, and both were acquitted. However, during the

witness’s May 2018 trial on the murder charge, Eddings was called

by the State to authenticate his recording of the witness’s statement

to him, and Eddings testified under oath that he knew at the time

he interviewed the witness that the witness was represented by

attorney Stacey Jackson; that he was unsuccessful in his attempts

to contact Jackson to obtain his consent to interview the witness;

and that he conducted the interview anyway because he believed he

did not need Jackson’s permission.

     The very next day, however, on May 18, 2018, Eddings sent an

email to the Judge who presided over the witness’s murder trial, and

to the Chief Judge of the circuit, the Assistant District Attorney in

the witness’s case, and Jackson. In that email, Eddings attempted

to disavow his sworn trial testimony from the day before, asserting

that he had “forgotten” that he actually had received consent from

Jackson to interview the witness; that he obtained that consent in a

                                 3
June 30, 2017 telephone conversation with Jackson; that there had

been witnesses to the consent because he had engaged in the

conversation with Jackson via speakerphone while he was in a

meeting with his client’s family; and that his wife, Cynthia Eddings,

who was also his legal assistant, had reminded him of the meeting

and Jackson’s consent immediately after he completed his testimony

under oath at the witness’s trial. During the Bar’s investigation of

this matter, Eddings presented to the State Disciplinary Board

(“SDB”) sworn affidavits from his wife and from two men, both of

whom are related to Eddings’s original client. In those affidavits, the

witnesses supported the version of events laid out in Eddings’s

email.

     As background, the Bar recounted that, prior to the incident

with this witness, Eddings had twice been held in contempt and

fined by the Superior Court of Muscogee County for intentionally

contacting represented persons without the consent of their lawyers:

the first time on July 19, 2013, for contacting his then-client’s co-

defendant, which resulted in a $500 fine, and the second time on

                                  4
June 9, 2014, for contacting three different represented persons,

which resulted in a total fine of $3,000. In connection with the latter

contempt action, the court ordered that “Eddings never violate Rule

4.2 again, not in this case or in any future case whatsoever,” and

that he “never contact or interview a represented client again

without permission of that client’s attorney.” Moreover, as the Bar

noted, that latter incident formed the basis for one of Eddings’s two

prior public reprimands. See In the Matter of Eddings, 298 Ga. 434

(782 SE2d 445) (2016) (accepting petition for voluntary discipline

and imposing a public reprimand for violation of Bar Rule 4.2)

(“Eddings I”); In the Matter of Eddings, 300 Ga. 419 (795 SE2d 183)

(2016) (imposing public reprimand for violations of Rules 1.15 (I) (c)

and 1.15 II (b) arising out of the theft of $2.3 million from Eddings’s

law firm’s trust account by his now-former-wife, Sonya Eddings, who

was then the firm’s financial manager) (“Eddings II”). Based on

those facts, the Bar charged Eddings with violating Rules 3.3, 4.1,

4.2 (a), 8.l (a), and 8.4 (a) (4) and invoked Bar Rule 4-103 (“A finding

of a third or subsequent disciplinary infraction under these Rules

                                   5
shall, in and of itself, constitute discretionary grounds for

suspension or disbarment.”).

     In his response to the formal complaint, Eddings admitted that

he knew Jackson represented the witness “concerning anything

surrounding the murder case at hand” but noted that at that time,

the witness had not been charged with any crime in connection with

the murder itself. Eddings asserted that he had repeatedly tried to

contact Jackson in an effort to speak with the witness and that prior

to June 30, 2017, when he was able to speak with Jackson about the

witness, Jackson deflected his inquiries but never denied him

permission to speak to the witness. Eddings contended that, during

the June 30, 2017 phone conversation with Jackson, which Eddings

put on speakerphone in a room with Eddings’s wife and his client’s

father and uncle present, Jackson gave his consent for Eddings to

speak to the witness and stated that the witness had not paid

Jackson’s fee and that he therefore no longer represented the

witness. Eddings said that Jackson’s statements in the telephone

conversation   eliminated,     in   Eddings’s   mind,   any   further

                                    6
responsibility to communicate with Jackson concerning the witness

and the murder case.

     After discovery, the special master held a lengthy evidentiary

hearing, at which testimony was taken from Eddings, Jackson, and

the three witnesses who had submitted affidavits in support of

Eddings.   Jackson testified at the hearing that he did not give

Eddings consent to speak with his client. The three witnesses

testified consistently with their affidavits, and the father and uncle

of Eddings’s client, who testified to their exemplary military service

and work histories, explained that their family owed no money to

Eddings; that they agreed to travel to Atlanta to testify because

Jackson had lied about his conversation with Eddings; and that

their affidavits were true. The special master issued his report and

recommendation in which he concluded, based on his consideration

of the testimony, exhibits, oral argument, and briefs, that Eddings

knew when he interviewed the witness, without Jackson, that the

witness had been charged with making a false statement in

connection with the murder. The special master recited that, during

                                  7
the witness’s trial, Eddings testified under oath that he knew

Jackson represented the witness; that he had tried to get Jackson’s

consent for the interview, but was not able to obtain it; and that he

conducted the interview nonetheless. He recited Eddings’s adamant

sworn trial testimony to the effect he had not sought or received

permission from Jackson to interview the witness because he did not

believe that he needed such permission. And, although the special

master considered the evidence Eddings introduced to support his

current version of events, the special master found that version

implausible. In explaining why he believed Eddings’s testimony at

the witness’s trial over the email’s version of events, the special

master did not articulate any basis for doubting the credibility of

Eddings’s witnesses, but instead pointed to four factors: (1) Jackson

unequivocally and consistently testified during the disciplinary

hearing that he did not give Eddings permission to interview the

witness; (2) Eddings’s prior violations of Rule 4.2, “which include[d]

two contempt findings, two fines totaling $3,500, and a direct order

from a Superior Court Judge to never again violate Rule 4.2 (a)”, ,;

                                  8
(3) Eddings did not request, send, or receive any kind of confirmation

from Jackson as to his alleged consent; and (4) during his sworn

testimony at the witness’s trial, Eddings displayed no signs of doubt,

equivocation, ambiguity, or questionable memory surrounding his

interview of the witness. Thus, the special master concluded that

Eddings’s testimony during the disciplinary proceedings and the

“affidavits and testimony from his wife and the two family members

of his client [were] demonstrably false.”

     Based on his factual findings, the special master concluded

that Eddings violated Rule 3.3 (a) (1) by sending the May 18, 2018

email to the judges; Rule 4.1 by sending the May 18, 2018 email to

the judges, the prosecutor, and Jackson; Rule 4.2 (a) by

communicating with the witness without Jackson’s consent even

though Eddings knew that the witness was represented by Jackson

regarding the murder; Rule 8.l (a) by falsely asserting that he had

received permission to interview the witness and submitting false

affidavits and testimony to support that claim during these

disciplinary proceedings; and Rule 8.4 (a) (4) by repeatedly making

                                  9
false disavowals of his sworn trial testimony and enlisting witnesses

to repeat his false statements under oath. The special master

further found that Rule 4-103 applied in this case because this would

be Eddings’s third disciplinary infraction.

     The special master then applied the framework set out in the

American Bar Association’s Standards for Imposing Lawyer

Discipline, which requires (1) identification of the ethical duty

violated by the lawyer; (2) identification of the lawyer’s mental state;

and (3) examination of aggravating and mitigating circumstances.

See In the Matter of Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996)

(noting that this Court looks to the American Bar Association’s

standards for guidance in determining the appropriate sanction to

impose). The special master concluded that Eddings violated various

duties he owed to the legal system, ABA Standards §§ 6.0

(addressing violations of duties owed to the legal system), 6.1 (false

statements), and 6.3 (improper communication with individuals in

the legal system); that he communicated improperly with the

witness intentionally or knowingly for the purpose of influencing or

                                  10
affecting the outcome of a legal proceeding; and that his improper

interference significantly affected the outcome of a legal proceeding.

The special master further concluded that Eddings thereafter

knowingly and intentionally made false statements and submitted

false documents with the intent to deceive superior court judges, the

State Bar, the State Disciplinary Board, and the special master; that

he also persuaded others to make false statements under oath for

him; and that Eddings’s false statements had a serious, or

potentially serious, adverse effect on this disciplinary proceeding.

For those reasons, the special master concluded that disbarment

was the presumptive sanction for Eddings’s violations. In weighing

the aggravating and mitigating circumstances, the special master

concluded that no factors in mitigation existed, but determined that

almost all of the aggravating factors identified in ABA Standard

9.22 applied to this case, including: prior disciplinary history since

this was Eddings’s third disciplinary infraction; dishonest or selfish

motive; vulnerable victim since Eddings knowingly interviewed a

represented witness who was in a precarious legal position outside

                                 11
of the presence of that witness’s counsel; pattern of misconduct;

multiple offenses; bad-faith obstruction of the disciplinary process;

submission of false evidence during the disciplinary process; refusal

to acknowledge the wrongful nature of his conduct; and substantial

experience in the practice of law, having been a member of the Bar

since 2002. See ABA Standards § 9.22 (a) – (i). Ultimately, the

special master recommended disbarment as the appropriate

discipline for Eddings’s violations, particularly given application of

Bar Rule 4-103.

     Eddings filed exceptions and requested review by the Review

Board, and the Bar responded. The Review Board then issued its

report and recommendation, noting that the Bar bears the burden

of proving each element of a rule violation by clear and convincing

evidence, Bar Rule 4-221 (e), and that it is required to review the

special master’s conclusions of law de novo and accept the special

master’s factual findings unless they are “clearly erroneous” or

“manifestly in error.” See Bar Rule 4-216 (a). The Review Board

concluded that the special master’s factual findings were not clearly

                                 12
erroneous or manifestly in error, and it adopted those factual

findings as its own. The Review Board further agreed with the

special master’s conclusions that Eddings had violated the identified

rules; that he did so knowingly and with the intent to affect the

outcome of either the legal proceeding or the subsequent disciplinary

proceeding; and that those proceedings were significantly affected.

The Review Board essentially agreed with most of the special

master’s conclusions as to which aggravating and mitigating factors

applied to the case. Noting that Rule 4.2 is meant to protect

represented individuals from overreaching by opposing counsel, to

safeguard the client-lawyer relationship from interference by

adverse counsel, and to reduce the likelihood that clients will

disclose privileged or other information that might harm their

interests, see Comment 7 to Rule 4.2, the Review Board held that,

here, Eddings violated the very essence of the Rule’s protections and

that he did so despite having already been warned at least twice that

such behavior was an unacceptable violation of the disciplinary

rules. Deferring to the special master’s findings that Eddings’s post-

                                 13
trial efforts to disavow his sworn trial testimony were not credible,

the Review Board also concluded that Eddings violated Bar Rules

3.3, 4.1, 8.l (a), and 8.4 (a) (4) by engaging in a pattern of deceit

following his violation of Rule 4.2. Ultimately, after taking into

consideration Eddings’s prior disciplinary history and this Court’s

stated lack of “tolerance for a lawyer who lies during disciplinary

proceedings or engages in conduct involving dishonesty, fraud,

deceit, or misrepresentation,” In the Matter of Friedman, 270 Ga. 5,

7 (505 SE2d 727) (1998), the Review Board agreed with the special

master that disbarment was the appropriate discipline in this case.

     Although Eddings has filed exceptions to the Review Board’s

Report and Recommendation, asserting that the Bar and the special

master have acted dishonorably in labeling him and his witnesses

as liars without any proof, he simultaneously accuses Jackson of

maliciously lying throughout these disciplinary proceedings, the Bar

of engaging in some ill-defined and unsubstantiated conspiracy with

Jackson to see Eddings fail, and the special master of demonstrating

bias and partiality in favor of the Bar—all with little or no

                                 14
evidentiary support other than the fact that they disagree with his

version of events.1 At the core of most of Eddings’s exceptions is his

assertion that the special master—without providing any real

explanation or rationale—erred (or overreached his discretion or

exhibited bias) by finding Eddings’s own sworn testimony at the

witness’s trial and Jackson’s testimony at the hearing more credible

than the physical evidence and the testimony presented at the

hearing by Eddings and, what he characterizes as, his three

respectable, law-abiding citizens, who had no motive to lie.




      1We   agree with the Bar’s criticism of Eddings’s claim of bias or partiality
on the part of the special master, specifically that Eddings raised this claim for
the first time in his exceptions; that he supported his assertion with no citation
to authority; that he based his assertion on the fact that the special master
ruled against him; and that he not only failed to show that the special master’s
rulings were erroneous, but also failed to support his claim that erroneous
trial-related rulings can serve as determinative proof of bias or partiality. See
Anderson v. Anderson, 235 Ga. 115 (218 SE2d 846) (1975) (explaining that,
even where adverse rulings may be error on appeal, they do not demonstrate a
judge’s bias); Gibson v. Decatur Fed. Sav. & Loan Assn., 235 Ga. App. 160, 166
(3) (508 SE2d 788) (1998) (to be disqualifying, the alleged bias must come from
some extra-judicial source and must result in an opinion based on something
other than what the judge learned from his participation in the trial);.


                                        15
      As an initial matter, we note that Eddings did not actually

introduce any physical evidence into the record at the hearing. 2

Moreover, his efforts to attack the credibility of Jackson’s testimony

are unpersuasive as Jackson’s alleged failure to volunteer, during

his direct examination, that he spoke with Eddings on the phone on

June 30, 2017, is not suspect when, as even Eddings admits, Jackson

was not asked any questions during his direct examination that

would call for him to reveal such information. Further, the alleged

“inconsistencies” identified by Eddings in Jackson’s testimony, when

considered in context, do not so much reveal different stories or

inconsistent responses, but instead appear to be nuanced responses

to differently phrased questions or premature responses that were

amended after Jackson obtained additional clarification of the

question. And although Eddings faults Jackson for failing to present


      2  Although the Bar tendered into evidence Eddings’s response to the
grievance, which included as attachments certain phone records, screen shots
of text messages, and affidavits, neither party laid the necessary foundation
for admission of any of those exhibits as substantive evidence at the hearing.
See Bar Rule 4-221.2 (the procedures and rules of evidence applicable in civil
cases under the laws of Georgia apply in disciplinary proceedings occurring
after a finding of probable cause).

                                     16
additional evidence to corroborate his testimony that he represented

the witness or that he is telling the truth about his interactions with

Eddings, Eddings himself admitted that he knew Jackson

represented the witness, and, regardless, Jackson bore no burden of

proof in this case. Finally, to the extent that Eddings attempts to

establish inconsistencies in Jackson’s version of events based on

quotes attributed to Jackson in a newspaper article, the record

shows that Eddings never laid the necessary foundation to have the

newspaper article admitted into evidence, and, in any event,

Jackson’s testimony was that the author of the newspaper article

may have taken his statements out of context.

     As for the testimony presented by Eddings’s three witnesses,

whose credibility Eddings contends was not even challenged,

because this Court recognizes that the special master is in the best

position to determine the witnesses’ credibility, it generally defers

to the factual findings and credibility determination made by the

special master unless those findings or determinations are clearly

erroneous. See In the Matter of Cook, 311 Ga. 206, 207 (857 SE2d

                                  17
212) (2021); In the Matter of Braziel, 306 Ga. 385, 387 (830 SE2d

730) (2019) (this Court does not second-guess special master’s

credibility determinations if they are supported by the record); see

also OCGA § 24-6-620 (“the credibility of a witness shall be a matter

to be determined by the trier of fact”). In short, it is the special

master who is in the best position, as the finder of fact, to determine

the credibility of the witnesses, and, here, he saw fit to believe

Eddings’s sworn trial testimony and Jackson’s sworn hearing

testimony, over the sworn hearing testimony of the other witnesses,

and, despite Eddings’s assertions to the contrary, that decision is not

clearly erroneous given the evidence admitted at the hearing.

     Eddings next argues that the special master’s credibility

determinations do not provide a sufficient basis for concluding that

clear and convincing evidence exists that he made false statements.

In doing so, he seems to suggest that objective evidence, or a better

quality of evidence, should be required to support the conclusion

that an attorney has violated the rule against making a false

statement. For example, he distinguishes his case from In the Matter

                                  18
of Nicholson, 299 Ga. 737 (791 SE2d 776) (2016) and In the Matter

of Minsk, 296 Ga. 152, 153 (765 SE2d 361) (2014), which were two

of the “false statement” disciplinary cases relied upon by the special

master in his report and recommendation. Namely, Eddings argues

that his case relies exclusively on credibility determinations while

the records in Nicholson and Minsk included physical evidence—

either independent medical/billing records or a forged client

signature on a court filing—which definitively proved that those

attorneys were making a false statement. He also points to Florida

Bar v. Rightmyer, 616 S2d 953 (Fla. 1993), where the Florida

Supreme Court disbarred an attorney whose dishonesty was

supported by his convictions for perjury, and to In the Matter of

Jefferson, 307 Ga. 50, 52 (834 SE2d 73) (2019), where the record

included evidence that witnesses had taken contemporaneous steps,

in court and with the Bar, to complain about Jefferson’s alleged false

statements. But we are unswayed by Eddings’s effort to require that

false-statement disciplinary cases be established via some higher

quantity or quality of proof. And we agree with the Bar that the

                                 19
record in this case proves each rule violation, including those having

to do with making false statements, by clear and convincing

evidence. See OCGA § 24-14-8 (“The testimony of a single witness

is generally sufficient to establish a fact.”).

     Finally, Eddings suggests that the Bar’s counsel and the

special master acted improperly and in bad faith by objecting and

making rulings, respectively, which precluded him from being able

to introduce favorable evidence and to present additional witness

testimony at the hearing, thereby prejudicing his case. But

Eddings’s assertions are belied by the record, which shows that

Eddings made no effort to introduce any physical evidence prior to

the close of evidence and that the special master properly excluded

the testimony and evidence because the deposition transcripts

Eddings attempted to introduce in the midst of his closing argument

had not been listed in the stipulated pre-trial order; because Eddings

did not even try to make the showings necessary to allow admission

of the transcripts; and because the additional witnesses Eddings

sought to call had not been listed in the stipulated pre-trial order.

                                    20
Moreover, the record shows that after Eddings made a proffer of the

testimony to be offered by those additional witnesses, even he agreed

with the special master’s alternative ruling that their testimony

would be cumulative.

     Ultimately, after a close review of the record in this case, we

agree with the special master and the Review Board that the facts

support a finding that Eddings violated Rules 3.3, 4.1, 4.2 (a), 8.1

(a), and 8.4 (a) (4) of the Georgia Rules of Professional Conduct.

Further, we agree with the special master and the Review Board

that disbarment is the only appropriate sanction for Eddings’s

violation of those rules, particularly where this is Eddings’s third

disciplinary infraction.3 See Bar Rule 4-103; Jefferson, 307 Ga. at

55-56; In the Matter of Koehler, 297 Ga. 794, 796 (778 SE2d 218)

(2015) (disbarring attorney, who among other things, violated Rule

8.4 (a) (4) by making materially deceitful and misleading statements



     3  We note that because we have concluded that Eddings violated Rule 8.1
by his submission of false evidence during the disciplinary process, we have
not relied on that same conduct in aggravation of discipline under either ABA
Standard 9.22 (e) or (f).

                                     21
in court filings, without prior discipline); and In the Matter of Mays,

269 Ga. 100 (495 SE2d 30) (1998) (disbarring attorney with prior

disciplinary history because, among other things, he deliberately

lied to clients, to the Investigative Panel, and during the hearing

before the special master). Accordingly, it is hereby ordered that the

name of Michael Anthony Eddings be removed from the rolls of

persons authorized to practice law in the State of Georgia. Eddings

is reminded of his duties under Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                  22